Citation Nr: 1811554	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  04-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for melasma of the jaw and lower cheek.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active service from May 1981 to June 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for melasma of the jaw and lower cheek and assigned a zero percent rating from July 1, 2001, the day following her separation from service.  

In July 2007 and July 2017, the Board remanded the appeal for additional development.


FINDINGS OF FACT

The January 2018 Informal Hearing Presentation from the Veteran's representative shows that the Veteran has stated "she desires to withdraw her claim for an initial compensable disability rating . . . for melasma of the jaw and lower cheek.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal have been met with regard to the claim seeking an increased initial rating for melasma of the jaw and lower cheek.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The January 2018 Informal Hearing Presentation from the Veteran's representative shows that the Veteran has stated "she desires to withdraw her claim for an initial compensable disability rating" for melasma of the jaw and lower cheek.  In addition, the VA fee basis examination report signed by the examiner in August 2017 and an August 2017 addendum to this examination report also note the Veteran indicated she "no longer wishes to make the claim for melena, as it [h]as resolved."  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn by the appellant or by her authorized representative at any time before the Board promulgates a decision, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204. 

The Veteran has properly withdrawn her appeal seeking an increased initial rating for melasma of the jaw and lower cheek.  Therefore, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal as to this claim is dismissed.


ORDER

The appeal seeking an increased initial rating for melasma of the jaw and lower cheek is dismissed.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


